           Case 1:20-cv-01048-RB-CG Document 5 Filed 12/08/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

MICHAEL ROY LEE,

          Plaintiff,

v.                                                                    No. 20-cv-1048 RB-CG

FARMINGTON MAGISTRATE COURT, et al.,

          Defendants.

                                     ORDER OF DISMISSAL

          This matter is before the Court following Mr. Lee’s failure to prosecute his prisoner civil

rights action and comply with Court orders. Mr. Lee filed the pro se Letter-Complaint on October

9, 2020. (Doc. 1.) He seeks relief under 42 U.S.C. § 1983 against the Farmington Magistrate Court

and the San Juan County District Attorney’s Office based on their handling of his state criminal

case. On October 26, 2020, a mailing sent to Mr. Lee was returned undeliverable with the notation

“Released.” The Court entered an Order directing him to provide an updated mailing address and

prepay the filing fee or, alternatively, file a motion to proceed in forma pauperis. (Doc. 3.) The

Order warned that the failure to timely comply will result in dismissal of this case without further

notice.

          The deadline for Mr. Lee to update his mailing information and address the filing fee was

November 30, 2020. He did not comply, and the Order to Cure was also returned as undeliverable.

(Doc. 4.) Accordingly, the Court will dismiss this action without prejudice pursuant to Federal

Rule of Civil Procedure 41(b). See Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)

(“Rule 41(b) . . . has long been interpreted to permit courts to dismiss actions sua sponte for a

plaintiff's failure to prosecute or comply with the … court’s orders.”).
         Case 1:20-cv-01048-RB-CG Document 5 Filed 12/08/20 Page 2 of 2




       IT IS ORDERED that Mr. Lee’s Letter Complaint (Doc. 1) is DISMISSED without

prejudice; and the Court will enter a separate judgment closing the civil case.

       IT IS SO ORDERED.




                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE




                                                2
